Citation Nr: 0914136	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  07-06 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether the discontinuance of nonservice-connected pension 
benefits from March 1, 2003, due to incarceration was proper.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1976 to June 1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a decision, dated in April 2005, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

In September 2008, the Board remanded the issue for further 
development.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998).


FINDINGS OF FACT

1. The discontinuance of nonservice-connected pension 
benefits from March 1, 2003, due to incarceration, has been 
reinstated from March 1, 2003, until May 18, 2005.  

2. There is no longer a legal or factual controversy 
regarding whether the discontinuance of nonservice-connected 
pension benefits from March 1, 2003, due to incarceration was 
proper.


CONCLUSION OF LAW

The appeal as to whether the discontinuance of nonservice-
connected pension benefits from March 1, 2003, due to 
incarceration was proper, is dismissed.  
38 U.S.C.A. §§ 511(a) and 7104(a) (West 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

All questions of law and fact necessary to a decision by the 
Secretary under a law that affects the provision of benefits 
by the Secretary are subject to review on appeal by the 
Board.  38 U.S.C.A. §§ 511(a) and 7104(a).

The Veteran contends that he was convicted of felonies in 
March 2005 and that his pension benefits under 38 C.F.R. 
§ 3.666 should have continued until the sixty first date of 
imprisonment following conviction, which he indicates is May 
2, 2005.  Prison records show the Veteran was sentenced on 
March 17, 2005 and March 29, 2005 and the RO in February 
2009, reinstated the nonservice-connected pension benefits 
from March 1, 2003 until May 18, 2005.  The conviction date 
is unclear, however the Veteran is not prejudiced as date of 
conviction is prior to the date of sentencing.  The Board 
will not disturb the reinstated dates. 

The Veteran contends that he is entitled to a lesser rate of 
disability compensation in lieu of pension because he does 
not have a spouse or child.  VA regulations provide that if 
an imprisoned veteran is entitled to a lesser rate of 
disability compensation it should be awarded as of the sixty 
first day of imprisonment in lieu of the pension the veteran 
was receiving if he has neither spouse nor child.  38 C.F.R. 
§ 3.666(d).  In this case, the Veteran is not service-
connected for any disability and his claim of entitlement to 
a lesser rate of disability compensation in lieu of pension 
lacks legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

As there is no longer a question or controversy of law or 
fact about whether the discontinuance of nonservice-connected 
pension benefits from March 1, 2003, due to incarceration was 
proper, the Board lacks appellate jurisdiction and the appeal 
is dismissed.  38 U.S.C.A. §§ 511(a) and 7104(a). 


(The Order follows on the next page.)



ORDER

The appeal on the matter of whether the discontinuance of 
nonservice-connected pension benefits from March 1, 2003, due 
to incarceration was proper, is dismissed.  



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


